Citation Nr: 1638515	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a nervous disorder, to include depression, anxiety, mood swings, panic attacks, sleep disorder, anger issues and night sweats (diagnosed as adjustment disorder with mixed anxiety and depressed mood).  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO), which denied the benefit sought on appeal.

The RO in Cleveland has jurisdiction of the Veteran's claims.  


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has PTSD.

2.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's nervous disorder, to include depression, anxiety, mood swings, panic attacks, sleep disorder, anger issues and night sweats (diagnosed as adjustment disorder with mixed anxiety and depressed mood) is related to active duty.  

3.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has hearing loss disability for VA purposes.

4.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's tinnitus is related to active duty or was manifested within one year of service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  A nervous disorder, to include depression, anxiety, mood swings, panic attacks, sleep disorder, anger issues and night sweats (diagnosed as adjustment disorder with mixed anxiety and depressed mood) was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Turning to the Veteran's claim for PTSD, service connection for this disability requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  These amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  They are not relevant to the Veteran's claim.  

The Veteran contends that he now has PTSD due to having been attacked and robbed at knife-point off base, while stationed at Clark AFB in the Philippines in 1969-1970.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for PTSD.  The record before the Board is negative for a diagnosis of PTSD during the appeal period.  

In this regard, VA and private treatment records are negative for diagnoses of PTSD.  An August 2010 VA psychiatric examination report does not provide a diagnosis of PTSD.  The report explained that PTSD symptoms were not present and the Veteran did not meet DSM-IV criteria for PTSD.  Thus, there is no evidence that a current disability existed during the pendency of this appeal.

The Veteran stated in July 2010 correspondence that he had not been diagnosed or treated for PTSD, but knew that he had it.  The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Veteran's contentions that he has PTSD do not constitute competent evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has PTSD) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Turning to the Veteran's claim for service connection for a nervous disorder, to include depression, anxiety, mood swings, panic attacks, sleep disorder, anger issues and night sweats, the Board notes that the Veteran's service treatment records (including his May 1972 report of separation medical examination and separation report of medical history) are negative for psychiatric complaints, symptoms, findings or diagnoses.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for a nervous disorder, to include depression, anxiety, mood swings, panic attacks, sleep disorder, anger issues and night sweats (diagnosed as adjustment disorder with mixed anxiety and depressed mood).  The record before the Board is negative for any evidence linking the Veteran's disability to active duty.  

The post-service medical record is negative for psychiatric complaints, symptoms, findings or diagnoses for many years after the Veteran's separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The report of the August 2010 VA psychiatric examination report provides an Axis I diagnosis of adjustment disorder with mixed anxiety and depressed mood, chronic, partner relational problem.  The report notes that the Veteran reported that his symptoms (consisting of shaky hands, sleep disturbance with anxious thoughts, apathy and social withdrawal) were relative to his marital problems such as his wife's paranoia and jealousy.  The examiner confirmed that the Veteran's adjustment disorder and partner relational problem was less likely as not caused by or a result of his military experiences.  

The Board finds that the August 2010 VA report and opinion constitutes probative evidence against the Veteran's claim.  This opinion is based on the Veteran's past psychiatric history and current psychiatric findings, to which the examination refers in detail.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Board acknowledges the assertions by the Veteran in support of his claims.  He is competent to testify as to his observable symptoms during and after active duty.  Layno, supra.  

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's nervous disorder, to include depression, anxiety, mood swings, panic attacks, sleep disorder, anger issues and night sweats, is related to active duty) falls outside the realm of common knowledge of a lay person.  See Kahana, supra; Jandreau, supra.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim. 

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a nervous disorder, to include depression, anxiety, mood swings, panic attacks, sleep disorder, anger issues and night sweats (diagnosed as adjustment disorder with mixed anxiety and depressed mood).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

Turing to the Veteran's claim for service connection for hearing loss, the law also provides that certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  

The Veteran contends that he now has hearing loss as a result of exposure to hazardous noise during active duty.  He states that he was treated during active duty by having his ears flushed.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss.  The record before the Board does not show that the Veteran has bilateral hearing loss disability for VA purposes.

The report of an August 2010 VA audio examination shows that current pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
20
LEFT
15
20
10
10
20

Speech audiometry revealed speech recognition ability of 98 percent bilaterally.  The report provides that the Veteran's hearing loss did not qualify for a diagnosis of hearing loss according to VA criteria [38 C.F.R. § 3.385].  

The Board observes that these audiometric findings do not represent hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The remainder of the record contains no evidence that the Veteran has a bilateral hearing loss disability for VA purposes.  

The Board recognizes the Veteran's statements made in support of his claim.  The Veteran is competent to report having sustained acoustic trauma during active duty.  Since his contentions are consistent with the circumstances of his service, such assertions are deemed to be credible.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure during service and hearing loss during or after service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra.  The Board finds that his assertions are credible.  

However, the Veteran's contentions that he incurred hearing loss for VA purposes do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a hearing loss disability for VA purposes) falls outside the realm of common knowledge of a lay person as it requires specific audiometric testing.  See Kahana, supra; Jandreau, supra.  As a result, his assertions cannot constitute competent medical evidence in support of his claim.

In the absence of proof of a present disability there can be no valid claim.  Brammer, supra; see also Rabideau, supra.

In sum, there has been no demonstration by competent clinical evidence of record that the Veteran is entitled to service connection for a hearing loss disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.

Turning to the Veteran's claim for service connection for tinnitus, the Board notes that this disability is also an organic disease of the nervous system explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran contends that his tinnitus is the result of having his ears flushed with water during active duty.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for tinnitus.  The preponderance of the evidence of record is against a finding that there is a link between the Veteran's tinnitus and active duty, or showing that it was manifested within one year of separation.  

In this regard, the Board acknowledges that on his original 2009 claim for service connection, the Veteran reported that his ringing in the ears began in 1972.  His May 1972 separation medical examination provides that he complained of trouble hearing in 1971 in the left ear.  The report states that he not treated and there were no complications or sequelae.  The Veteran's separation report of medical history provides that he denied hearing loss and reported ear trouble.  Nevertheless, the remainder of the Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses of tinnitus.  The medical record, which includes private and VA medical records, is negative for complaints of tinnitus for decades after service.  

Alternatively, a showing of continuity of symptomatology after service can also support the claims.  38 C.F.R. § 3.303(b).  However, despite the Veteran's statement made in connection with his 2009 claim for benefits that his tinnitus began in 1972, during the August 2010 VA audiologic examination, the Veteran stated that he did not remember the onset of his tinnitus and it had only occurred for the last 15-20 years [i.e., since 1990 at the earliest].  Given the inconsistencies in the Veteran's statements regarding the onset of his tinnitus, the Board finds his statements lack credibility as to the origin and continuity of tinnitus.  Accordingly, service connection based on continuity of symptomatology is not warranted.

Given the foregoing findings, chronic tinnitus disability was not shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (showing inception in service) is not warranted.  The preponderance of the evidence is also against a finding that tinnitus manifested within a year of service.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board also finds it significant that the August 2010 VA examination report provides that the Veteran's tinnitus was less likely as not related to his military noise exposure.  The examiner based her opinion on the fact that the Veteran reported noticing tinnitus about 15-20 years earlier, which was many years post-service.  He could not recall experiencing tinnitus during active duty service.  Additionally, there were no records of complaints of tinnitus in his service treatment records.  The examiner stated that tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  In turn, she stated that the Veteran's hearing loss was less likely as not related to his military noise exposure.  She explained that there were no Significant Threshold Shifts noted when comparing his enlistment physical and his separation physical hearing test results to current test results.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and an accurate review of the medical record.  The examiner explained her opinion with references to the Veteran's active duty medical history, post-service medical history and current examination findings.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for tinnitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for PTSD is denied. 

Service connection for a nervous disorder, to include depression, anxiety, mood swings, panic attacks, sleep disorder, anger issues and night sweats (diagnosed as adjustment disorder with mixed anxiety and depressed mood) is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


